McCay, J.
There is nothing in the Bankrupt Law giving such an effect to the simple adjudication of bankruptcy, upon final process, in the State Courts, as is contended for by the plaintiff in error. Causes pending are stayed, and property seized under attachment on mesne process, cannot be sold. But if there be a, final judgment, and the sheriff have seized the property, the simple adjudication in bankruptcy does not interfere with the proceedings. The title passes, it is true, to the assignee, but he takes it subject to the lien of the judgment. We do not say that if the Bankrupt Court found it necessary, in order properly to adjust the equities and rights of the creditors, to cause the property levied on by a sheriff to be sold under its direction, and the proceeds to be brought before it for distribution, it might not, by proper proceedings cause it to be done. But there is no pretence that the sheriff was prevented from selling this property by any such proceeding. He took it upon himself to determine that which the Bankrupt Court did not think it necessary to do, and he must take the consequences.
Judgment affirmed.